FILED
                                                                               September 20, 2022
                                                                                  EDYTHE NASH GAISER, CLERK

                               STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
                             SUPREME COURT OF APPEALS


In re E.C., S.C., and J.C.

No. 22-0225 (Nicholas County 21-JA-117, 21-JA-118, and 21-JA-119)



                               MEMORANDUM DECISION


        Petitioner Father M.C., by counsel Joseph M. Mosko, appeals the Circuit Court of Nicholas
County’s February 25, 2022, order terminating his parental rights to E.C., S.C., and J.C. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey
and Mindy M. Parsley, filed a response in support of the circuit court’s order. The guardian ad
litem (“guardian”), Amber Hinkle, also filed a response on the children’s behalf in support of the
circuit court’s order.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In October of 2021, the DHHR filed a petition alleging that petitioner abused controlled
substances and engaged in domestic violence with the mother of E.C. and S.C. The DHHR further
alleged that petitioner was charged with strangulation, domestic battery, and brandishing a
weapon, and that the mother obtained a domestic violence protective order (“DVPO”) against
petitioner. In December of 2021, petitioner stipulated to the allegations in the petition, and the
circuit court adjudicated him as an abusing parent.

       The circuit court scheduled the dispositional hearing for January 14, 2022, but the hearing
was continued on petitioner’s motion based on petitioner’s psychological evaluation being
scheduled for February 3, 2022. Petitioner did not appear for the psychological evaluation on

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).


                                                  1
February 3, 2022, or the rescheduled dispositional hearing on February 23, 2022. Petitioner’s
counsel moved to continue the hearing for ten days and proffered that he had corresponded with
petitioner the day prior but did not know why petitioner was absent. The circuit court denied the
motion, finding that petitioner had “actual knowledge of today’s hearing” and failed to appear
without good cause. The DHHR presented evidence that petitioner failed to maintain contact with
the DHHR workers and providers and that petitioner submitted to only two drug screens, one of
which was positive for illicit substances. The DHHR also showed that petitioner failed to report
for his psychological evaluation. The court found that petitioner failed to participate in the court
process and noted that petitioner had not filed a motion for an improvement period. Ultimately,
the circuit court determined that there was no reasonable likelihood that the conditions of abuse
and neglect could be substantially corrected in the near future and that it was in the children’s best
interests to terminate petitioner’s parental rights. Accordingly, the court terminated petitioner’s
parental rights by its February 25, 2022, order. Petitioner now appeals this dispositional order. 2

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

       On appeal, petitioner argues that the circuit court abused its discretion in denying his
motion to continue the dispositional hearing. Petitioner cites three factors that the court failed to
consider in favor of granting the motion to continue: 1) Petitioner’s counsel represented that he
corresponded with petitioner the day before the hearing, 2) the requested continuance was for only
ten days, and 3) the children had already achieved permanency with their respective mothers.

         This Court has held that “[a] motion for continuance is addressed to the sound discretion
of the trial court, and its ruling will not be disturbed on appeal unless there is a showing that there
has been an abuse of discretion.” Syl. Pt. 2, State v. Bush, 163 W. Va. 168, 255 S.E.2d 539 (1979).
Additionally, this Court has held that




       2
        According to the parties, the respective mothers were nonabusing and the children
achieved permanency by remaining in their care.
                                                  2
       [a]n appellant must carry the burden of showing error in the judgment of which he
       complains. This Court will not reverse the judgment of a trial court unless error
       affirmatively appears from the record. Error will not be presumed, all presumptions
       being in favor of the correctness of the judgment.

Syl. Pt. 4, State v. Myers, 229 W. Va. 238, 728 S.E.2d 112 (2012) (citations omitted). Here,
petitioner has failed to demonstrate any error in the proceedings below. He corresponded with
counsel the day prior to the hearing yet failed to alert his counsel that he was unable to attend the
hearing. As the court found, petitioner had actual knowledge of the hearing and provided no
explanation for his absence. Furthermore, the court previously granted petitioner a continuance for
petitioner’s psychological evaluation, but he failed to attend that as well. Considering that
petitioner was previously afforded a continuance, failed to attend his psychological evaluation, did
not alert counsel that he would not attend the rescheduled hearing, and failed to otherwise provide
an explanation for his absence, the court did not err in determining that a second continuance was
unwarranted. Finally, we note that petitioner raises no assignment of error concerning the
termination of his parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
February 25, 2022, order is hereby affirmed.

                                                                                          Affirmed.

ISSUED: September 20, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                 3